DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Election/Restrictions
Applicant's election with traverse of Group I comprising polyamide 11 and silica flow agent in the reply filed on July 01, 2022 is acknowledged.  The traversal is on the ground(s) that Filou fails to provide any disclosure into the morphology of the glass fibers and the present application provides evidence that the claimed glass fiber properties are critical.  This is not found persuasive because it is well known to use glass fibers meeting the presently claimed morphology features to reinforce thermoplastic polyamide compositions used to manufacture 3D objects by laser sintering.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 01, 2022.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it unclear what is meant by a “flow agent” and how it distinguishes over the polyamide powder or glass fibers.
In claim 2, “and their mixtures” is redundant to the antecedently-recited “at least one”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US  2013/0052453 (Filou) in view of US 2017/0266882 (Yan).
Filou discloses a reinforced thermoplastic powder composition with D50 lower than 100 µm comprising:
at least one powdered polyamide block copolymer with D50 lower than 100 µm (meets Applicants’ polyamide powder and d50 thereof);
15 to 50 wt.% of at least one powdery filler with D50 lower than 20 µm (not precluded from present claims); 
0.1 to 5 wt.% of a powdery flow agent with D50 lower than 20 µm (meets Applicants’ pulverulent flow agent and d50 thereof); and
at last one powdery additive with D50 lower than 20 µm inclusive of glass fibers (embraces Applicants’ glass fibers) 
(e.g., abstract, [0018-0021], [0029], [0033-0034], [0047], examples, claims). The compositions are used to manufacture 3D objects by laser sintering. 
Filou’s examples comprise powdered Pebax having D50 lower than 100 µm [0049] (meets Applicants’ polyamide powder and d50 thereof), pulverulent filler (not precluded from present claims) and fumed silica flow agent having D50 lower than 20 µm [0047] (meets Applicants’ pulverulent flow agent and d50 thereof). Yan (e.g., abstract, [0030-0031] discloses the conventionality of using glass fibers having a diameter of 6 to 10 µm and a length of 10 to 150 µm (necessarily meeting all morphology features governing presently claimed glass fibers) to reinforce thermoplastic polyamide compositions used to manufacture 3D objects by laser sintering. 
As to claims 1, 7 and 8, while Filou’s examples do not comprise glass fibers, Filou expressly discloses that glass fibers having D50 lower than 20 µm can be further added (meets Applicants’ glass fiber and d50).  Accordingly, it would have been obvious to one having ordinary skill in the art to further incorporate glass fibers meeting the terms of the present claims per Yan for their expected additive effect and with the reasonable expectation of success.  Given that Yan discloses that “the longer the fiber length is, the better the reinforced effect is” [0031], it would have been obvious to one having ordinary skill in the art to use glass fibers meeting the presently claimed form factor F, indicative of longer fiber lengths, for the expected improved reinforcing effect.
As to claim 2, Filou discloses polyamide block copolymers comprising similar monomers [0024].
As to claim 3, Filou exemplifies polyamide block copolymers comprising PA 11 or PA12 [0041-0043].
As to claim 4, Filou’s glass fiber disclosure implicitly includes, and renders obvious to one having ordinary skill in the art, the use of any conventional glass fibers inclusive of those meeting the claimed oxide requirements.
As to claim 5, Filou exemplifies fumed silica. [0047].
As to claim 6, it would have been obvious to one having ordinary skill in the art to further incorporate glass fibers in conventional amounts per Yan (inclusive of those presently claimed) in accordance with ultimate properties desired and with the reasonable expectation of success. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 9, considering Yan discloses that “the longer the fiber length is, the better the reinforced effect is” [0031], it would have been obvious to one having ordinary skill in the art to use glass fibers meeting the presently claimed form factor F, indicative of longer fiber lengths, for the expected improved reinforcing effect.
As to claim 10, Filou discloses a similar mixing process [0053].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765